PER CURIAM:
On June 11, 1982, claimant Joe Ann Gyke was driving her husband’s 1982 Cavalier on Interstate 64 across the Nitro Bridge from Nitro into Hurricane, West Virginia. She was following a pickup truck that struck a pothole from which a *283piece of concrete or a rock was thrown. The concrete or rock hit and cracked the Cavalier’s windshield. Mrs. Gyke’s startled reaction resulted in pulled back muscles which necessitated a doctor’s visit and medication. The car was repaired at a cost of $419.00, of which all but $50.00 was paid by insurance. Mrs. Gyke’s medical bills totalled $33.97.
Mrs. Gyke testified that she had called respondent approximately three weeks before this incident to complain about the condition of the road.
The record reflects, by a preponderance of the evidence, that respondent had notice of the condition of the road and its failure to remedy the defect constitutes negligence. The Court makes an award to the claimant, for expenses not covered by insurance, of $83.97.
Award of $83.97.